ZAPPALA, Justice,
concurring.
I agree that the Commonwealth Court did not abuse its discretion in dismissing the complaint upon the Appellant’s failure to correct the defective service within the time allowed by order of that court. Hence, I join in affirming for the reason stated in Part I of Mr. Justice Castille’s Opinion. As this suffices to dispose of the appeal, Part II of the Opinion is clearly dictum, and I express no view with respect to the analysis therein.
CAPPY, J., joins this concurring opinion.